United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT




Argued December 12, 2018             Decided March 5, 2019

                       No. 18-1102

                    JEFFREY O. SIEGEL,
                        PETITIONER

                             v.

ADMINISTRATOR OF THE FEDERAL AVIATION ADMINISTRATION
    AND NATIONAL TRANSPORTATION SAFETY BOARD,
                    RESPONDENTS



            On Petition for Review of an Order of
          the National Transportation Safety Board



     Gregory S. Winton argued the cause and filed the briefs
for petitioner.

    Sarah Carroll, Attorney, U.S. Department of Justice,
argued the cause for respondents. With her on the brief were
Mark B. Stern, Attorney, and Christopher Stevenson, Senior
Attorney, Federal Aviation Administration.

   Before: SRINIVASAN and KATSAS, Circuit Judges, and
SENTELLE, Senior Circuit Judge.
                                2
   Opinion for the Court filed by Senior Circuit Judge
SENTELLE.

     SENTELLE, Senior Circuit Judge: Law enforcement
officers responding to an airplane crash discovered THC-
infused chocolate bars onboard. The pilot, Jeffrey Siegel,
admitted that they were his. In this petition, Siegel claims that
the Federal Aviation Administration’s decision to revoke his
pilot’s certificate for knowingly operating an aircraft with
narcotics onboard was arbitrary and capricious. We disagree
and deny the petition.

                     I.    Legal Background

     The Administrator of the Federal                    Aviation
Administration (FAA), by statute, has the authority to
prescribe regulations for “practices, methods, and
procedure[s] the Administrator finds necessary for safety in
air commerce and national security.” 49 U.S.C. § 44701(a)(5).
The Administrator also has the authority to issue pilot
certificates to those he finds “qualified” to operate aircraft. 49
U.S.C. § 44703(a). The Administrator may suspend or revoke
a certificate if he “decides . . . that safety in air commerce or
air transportation and the public interest require that action.”
49 U.S.C. § 44709(b)(1)(A).

    Under the authority granted by these provisions, the FAA
promulgated a regulation prohibiting any person from
operating a civil aircraft within the United States with
knowledge that a controlled substance, including marijuana, is
on board. 14 C.F.R. § 91.19. Under published FAA
enforcement guidance, violation of 14 C.F.R. § 91.19
generally warrants revocation of a pilot’s certificate. FAA
Order 2150.3B at 7-22. Pilots subject to a revocation may
                             3
reapply for a new certificate one year after the revocation
date. 14 C.F.R. § 61.13(d)(2).

                   II.   Factual Background

     On October 1, 2016, Jeffrey Siegel crash-landed his
airplane on a road in Kansas due to an engine malfunction.
Kansas State Troopers responded. While Siegel and his
passenger were taken to the hospital with minor injuries, the
troopers conducted a routine inventory of the aircraft’s
contents. During the inventory, Trooper Lucas Wagner found
three chocolate bars infused with tetrahydrocannabinol (THC,
the psychoactive agent in marijuana) in Siegel’s briefcase.
The packaging on the bars identified them as containing THC.
Trooper Wagner asked Siegel about the bars at the hospital
and testified that Siegel claimed ownership. Testing by the
Kansas Bureau of Investigation confirmed the presence of
THC. Siegel was charged with misdemeanor simple
possession of marijuana under K.S.A. § 21-5706(b)(3), but
the charge was later dismissed.

                 III. Procedural Background

     On February 7, 2018, following an investigation into the
October 2016 incident, the Acting Administrator of the FAA
issued an emergency order revoking Siegel’s private pilot
certificate. In the order, the FAA found that Siegel operated
an aircraft with knowledge that marijuana was on board, in
violation of 14 C.F.R. § 91.19. The order invoked the Acting
Administrator’s authority under 49 U.S.C. § 44709 to
determine that “safety in air . . . transportation” required
revocation of the certificate.

    Siegel sought review of the FAA’s order by the National
Transportation Safety Board (NTSB). On March 13, 2018, a
                                4
hearing on the merits of his case was held before an
administrative law judge (ALJ) of the NTSB. At the hearing,
the FAA presented several witnesses. Trooper Wagner
testified that he responded to the accident, located the
chocolate bars, and asked Siegel about them at the hospital.
He testified that Siegel told him that the bars were “all his”
and that he “was hoping that [the police] wouldn’t have found
it.” Kelly Daniel, a forensic scientist with the Kansas Bureau
of Investigation, testified that she tested the bars and that they
contained THC. Finally, Manny Martinez, a special agent for
the FAA, testified that based on his review of the police report
and Siegel’s admission to Trooper Wagner in the hospital, he
concluded that Siegel had knowingly transported controlled
substances on his aircraft in violation of 14 C.F.R. § 91.19. In
defense, Siegel testified and presented one witness, Bethany
Brandstetter, Siegel’s passenger at the time of the accident
and now wife. She testified that she placed the bars in Siegel’s
briefcase without his knowledge a month or two prior to the
flight. In contradiction to his statement at the hospital, Siegel
testified that he did not know the bars were on the aircraft.

     At the close of evidence, the ALJ issued an oral ruling.
He found that the testimony of Siegel and his passenger was
not credible and that Siegel “was aware that the marijuana
was on board the aircraft.” Accordingly, the ALJ concluded
that Siegel violated 14 C.F.R. § 91.19. Notwithstanding the
violation, the ALJ reduced the sanction from revocation to a
ninety-day suspension. To support this decision, the ALJ
relied on the fact that the marijuana was purchased legally in
Colorado, was of a small quantity, and was not being
transported for commercial purposes.

     Siegel and the FAA cross-appealed the ruling of the ALJ
to the full NTSB. Administrator v. Siegel, NTSB Order No.
EA-5838 (April 11, 2018). Siegel challenged the finding that
                              5
he violated 14 C.F.R. § 91.19, while the FAA challenged the
reduced sanction. The Board affirmed the ALJ’s finding that
Siegel knowingly transported a controlled substance in
violation of 14 C.F.R. § 91.19. However, it vacated the ALJ’s
reduced sanction and reinstated the revocation. The Board
considered the ALJ’s findings that the small amount of
marijuana was purchased legally in Colorado and was not
transported for a commercial purpose. It concluded that these
facts did not mitigate against the FAA’s choice of sanction,
because marijuana is illegal under Federal law and because a
violation of 14 C.F.R. § 91.19 is predicated on the knowledge
of the drugs aboard, not the quantity. Furthermore, it noted
that a commercial purpose is not required to show a violation.

     Siegel timely petitioned this Court for review. We have
jurisdiction to review final orders of the NTSB pursuant to 49
U.S.C. § 1153.

                          IV. Analysis

    In this petition, Siegel raises a single issue: whether the
sanction of revocation was improper. He does not dispute the
NTSB’s finding that he violated 14 C.F.R. § 91.19.

     We review final actions of the NTSB under the
Administrative Procedure Act. 5 U.S.C. § 701 et seq. “Our
review of the NTSB order is limited to determining whether
the Board’s decision is ‘arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law.’” Taylor
v. Huerta, 723 F.3d 210, 213 (D.C. Cir. 2013) (citations and
internal quotation marks omitted). “Findings of fact by the
Board, if supported by substantial evidence, are conclusive.”
49 U.S.C. § 1153(b)(3).
                                6
     Siegel asserts two main arguments that the revocation of
his certificate was imposed arbitrarily, capriciously, and not in
accordance with the law. Neither succeeds.

      First, Siegel argues that the NTSB imposed the sanction
without adequately articulating its reasoning. Primarily, he
faults the NTSB for failing to consider “mitigating factors,”
such as: the small quantity of drugs on his aircraft; that they
were purchased legally in Colorado; that they were not
transported for a commercial purpose; and that they were
brought on board “inadvertent[ly].”

     This argument is factually incorrect. The Board explicitly
considered these purported “mitigating factors,” but simply
did not agree that they warranted a lighter sanction. NTSB
Order No. EA-5838 at *9. The Board concluded that
knowingly transporting illegal narcotics on an aircraft,
regardless of quantity or purpose, falls within the scope of 14
C.F.R. § 91.19 and is grounds for a certificate revocation. Id.
The regulation does not distinguish between drugs transported
for personal use and those intended for resale. Likewise, that
the marijuana was purchased in Colorado does not change the
fact that marijuana is illegal under federal law and in federal
airspace. See 21 U.S.C. § 844. Although Siegel characterizes
the Board’s decision as a failure to consider these factors, it is
more accurate to say that he is simply unhappy with the result
of the NTSB’s consideration. We cannot remedy his
discontent. Even if we agreed with Siegel’s preferred analysis,
we may not substitute our judgment for that of the agency
when reviewing under the arbitrary and capricious standard.
Motor Vehicle Mfrs. Ass’n v. State Farm, 463 U.S. 29, 43
(1983).

    Turning to Siegel’s broader point, we disagree that the
Board failed to adequately explain its reasoning when
                              7
revoking his certificate. We review agency decisions for a
“satisfactory explanation for its action including a rational
connection between the facts found and the choice made.” Id.
(internal quotation marks omitted). The Acting Administrator
stated in the Emergency Order of Revocation that
“[c]ertificate holders who knowingly engage in the possession
and transportation of a controlled substance by air have
shown that the Agency cannot rely upon them to minimally
comply with the regulatory requirements designed to ensure
aviation safety with the highest degree of integrity.” This is
consistent with the FAA’s published policy of revoking
certifications for certain types of misconduct that reflect a
lack of “care, judgment, and responsibility.” See FAA Order
2150.3B at 7-21, 7-22. The NTSB explicitly relied on this
FAA Order when reimposing the revocation. NTSB Order
No. EA-5838 at *9. Under this published order, certain
specific conduct warrants revocation: intentionally fraudulent
statements, refusal to submit to an alcohol or drug test, and
the use of an aircraft to knowingly transport controlled
substances. See FAA Order 2150.3B at 7-22, 7-23.

     While the FAA guidance and the NTSB could have been
more explicit in articulating their precise rationale for
revoking Siegel’s certificate, the explanation provided is
sufficient. Operating an aircraft is an inherently dangerous
activity that implicates public safety. For this reason,
Congress tightly regulates federal airspace and has created an
agency with the primary purpose of ensuring safety in civil
aviation. Given the potentially devastating results of unsafe
air traffic, it was not unreasonable for the Acting
Administrator to make a categorical determination that pilots
who cannot be trusted to follow federal drug laws when
operating aircraft do not demonstrate the “care, judgment, and
responsibility” necessary to hold a certificate. We therefore
                              8
reject Siegel’s argument that the FAA and the NTSB acted
arbitrarily.

      Siegel’s second main argument is that the law does not
support the sanction of revocation for simple possession of a
controlled substance. The FAA revoked Siegel’s license under
its authority granted by 49 U.S.C. § 44709. Nevertheless,
Siegel claims that the existence of a separate statutory
provision, 49 U.S.C. § 44710, removes the FAA’s discretion
to impose a revocation for “simple possession.” In relevant
part, 49 U.S.C. § 44710 provides:

       (b)(1) The Administrator of the Federal
       Aviation Administration shall issue an order
       revoking an airman certificate issued an
       individual under section 44703 of this title
       after the individual is convicted, under a law of
       the United States or a State related to a
       controlled substance (except a law related to
       simple possession of a controlled substance),
       of an offense punishable by death or
       imprisonment for more than one year if the
       Administrator finds that—

              (A) an aircraft was used to commit, or
                  facilitate the commission of, the
                  offense; and

              (B) the individual served as an airman,
                  or was on the aircraft, in
                  connection with committing, or
                  facilitating the commission of, the
                  offense.
                              9
(emphasis added). Siegel claims that the language of § 44710,
coupled with its legislative history, reflects that Congress
intended simple possession of a controlled substance to be
insufficient to warrant revocation of a pilot certificate.

     Siegel’s argument entirely misses the mark. As the NTSB
explained in several of its previous decisions, the passage of
§ 44710 did not limit the FAA’s authority to revoke
certificates under § 44709. See, e.g., Administrator v.
Schlieve, NTSB Order No. EA-5250, 2006 WL 2632087
(Sept. 11, 2006), at *1. A revocation under § 44710, which
applies to felony drug crimes that involve the use of aircraft,
is not discretionary. The word “shall” requires the FAA
Administrator to revoke certificates under the circumstances
described. § 44710(b)(1). Furthermore, a revocation under
§ 44710 is particularly severe; it applies for life. 49 U.S.C.
§ 44703(f). In contrast, pilots subject to a revocation under
§ 44709 may reapply for a new certificate after one year. 14
C.F.R. § 61.13(d)(2). It does not follow that Congress, by
passing a law mandating lifetime certificate revocation for
serious drug offenders, intended to remove the discretion of
the FAA Administrator to regulate less serious drug offenses
involving aircraft under § 44709. We therefore conclude the
FAA retains authority to revoke a certificate for “simple
possession” of a controlled substance on an aircraft under
§ 44709. Further, because the Government did not apply
§ 44710 in this case, Siegel’s arguments concerning that
provision—and his citation to other NTSB cases involving
revocations under it—are inapposite.

                        V.   Conclusion

     The NTSB’s order was not arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with law. We
therefore deny Siegel’s petition for review.